IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                          Assigned On Briefs October 26, 2010

         DARRELL LAMAR FRITTS v. DAVID SEXTON, WARDEN

                    Appeal from the Criminal Court for Monroe County
                             No. 10135 Carroll Ross, Judge



                  No. E2010-01260-CCA-R3-HC - Filed February 23, 2011


A Monroe County jury convicted Petitioner of second degree murder. State v. Darrell Fritts,
No. 132, 1992 WL 236152, at *1 (Tenn. Crim. App., at Knoxville, Sept. 25, 1992), perm.
app. dismissed, (Tenn. Feb. 1, 1993). Petitioner was unsuccessful on appeal. Id. at *10.
Petitioner subsequently filed a petition for post-conviction relief that was denied. Darrell
Fritts v. State, No. 03C01-9803-CR-00116, 1999 WL 604430, at *1 (Tenn. Crim. App., at
Knoxville, Aug. 12, 1999). On appeal, this Court upheld the post-conviction court’s denial
of the petition. Petitioner subsequently filed two petitions for writ of habeas corpus relief
in the Monroe County Court. The first writ was dismissed because it was filed in Monroe
County as opposed to the Johnson County Court which is the closest court in distance. With
regard to the second writ, the State filed a motion to dismiss based upon the fact that the
issues had already been determined by this Court on appeal from the denial of the post-
conviction petition and that ineffective assistance of counsel at trial is not a cognizable issue
for habeas corpus. The habeas corpus court granted the motion. Petitioner appeals the
dismissal of both writs. The appeals have been consolidated in this Court. After a thorough
review of the record, we conclude that the dismissal of the writs was correct. Therefore, we
affirm the dismissals by the habeas corpus court.

Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court is Affirmed.

J ERRY L. S MITH, J., delivered the opinion of the court, in which J OHN E VERETT W ILLIAMS and
N ORMA M CG EE O GLE, JJ., joined.

Darrell Lamar Fritts, Pro Se, Mountain City, Tennessee.

Robert E. Cooper, Jr., Attorney General and Reporter; Mark A. Fulks, Assistant Attorney
General; and Jerry N. Estes, District Attorney General, for the appellee, State of Tennessee.
                                          OPINION

                                     Factual Background

      The Monroe County Grand Jury indicted Petitioner for first degree murder and
conspiracy to commit first degree murder. Darrell Fritts, 1992 WL 236152, at *1. Petitioner
was convicted of second degree murder as a lesser included offense and acquitted of the
conspiracy charge. Id. On appeal, this Court affirmed his conviction. Id. at *10. Petitioner
subsequently filed a petition for post-conviction relief. This petition was denied by the post-
conviction court. Darrell Fritts, 1999 WL 604430, at *1. The denial of the petition was
upheld on appeal. Id.

        On April 9, 2010, Petitioner filed a petition for writ of habeas corpus relief in case
number 10135 in the Monroe County Court. On April 19, 2010, the habeas corpus court filed
an order dismissing the writ of habeas corpus based upon the fact that Petitioner did not file
his petition for writ of habeas corpus relief in the Johnson County Court, which is the most
convenient court in point of distance, and did not state a valid reason for his failure to file
in the Johnson County Court. The habeas corpus court specifically stated;


                 In his writ, the defendant states that the Johnson County court, which
         is the Court most convenient in point of distance, should not hear this matter
         because that court has an “over-congested docket.”
                 This Court does not find that to be a sufficient reason to cause this
         matter to be heard in this Court rather than the Johnson County Court.


         Petitioner filed a timely notice of appeal from the dismissal of his petition in case
10135.

        Subsequently, on May 24, 2010, Petitioner filed a second application for writ of
habeas corpus relief in case number 10194 in the Monroe County Court. The State filed a
motion to dismiss on July 1, 2010, based upon the fact that the issues raised by Petitioner,
that “(1) he was erroneously sentenced under the 1989 Sentencing Act, and (2) he was
afforded the ineffective assistance of counsel regarding his sentencing,” were raised and
addressed in Petitioner’s prior petition for post-conviction relief. See Darrell Fritts, 1999
WL 604430, at *1. On July 1, 2010, the habeas corpus court granted the motion. Petitioner
filed a timely notice of appeal.




                                              -2-
      On August 5, 2010, this Court granted Petitioner’s motion to consolidate these cases
on appeal.

                                        ANALYSIS

        The determination of whether to grant habeas corpus relief is a question of law. See
Hickman v. State, 153 S.W.3d 16, 19 (Tenn. 2004). As such, we will review the habeas
corpus court’s findings de novo without a presumption of correctness. Id. Moreover, it is
the petitioner’s burden to demonstrate, by a preponderance of the evidence, “that the sentence
is void or that the confinement is illegal.” Wyatt v. State, 24 S.W.3d 319, 322 (Tenn. 2000).

        Article I, section 15 of the Tennessee Constitution guarantees an accused the right to
seek habeas corpus relief. See Taylor v. State, 995 S.W.2d 78, 83 (Tenn. 1999). A writ of
habeas corpus is available only when it appears on the face of the judgment or the record that
the convicting court was without jurisdiction to convict or sentence the defendant or that the
defendant is still imprisoned despite the expiration of his sentence. Archer v. State, 851
S.W.2d 157, 164 (Tenn. 1993); Potts v. State, 833 S.W.2d 60, 62 (Tenn. 1992). In other
words, habeas corpus relief may be sought only when the judgment is void, not merely
voidable. See Taylor, 995 S.W.2d at 83. “A void judgment ‘is one in which the judgment
is facially invalid because the court lacked jurisdiction or authority to render the judgment
or because the defendant's sentence has expired.’ We have recognized that a sentence
imposed in direct contravention of a statute, for example, is void and illegal.” Stephenson
v. Carlton, 28 S.W.3d 910, 911 (Tenn. 2000) (quoting Taylor, 955 S.W.2d at 83).

        However, if after a review of the habeas petitioner’s filings, the habeas corpus court
determines that the petitioner would not be entitled to relief, then the petition may be
summarily dismissed. T.C.A. § 29-21-109; State ex rel. Byrd v. Bomar, 381 S.W.2d 280
(Tenn. 1964). Further, a habeas corpus court may summarily dismiss a petition for writ of
habeas corpus without the appointment of a lawyer and without an evidentiary hearing if
there is nothing on the face of the judgment to indicate that the convictions addressed therein
are void. Passarella v. State, 891 S.W.2d 619, 627 (Tenn. Crim. App. 1994).

       The procedural requirements for habeas corpus relief are mandatory and must be
scrupulously followed. Summers v. State, 212 S.W.3d 251, 260 (Tenn. 2007); Hickman, 153
S.W.3d at 19-20; Archer, 851 S.W.2d at 165. A habeas corpus court “properly may choose
to summarily dismiss a petition for failing to comply with the statutory procedural
requirements.” Summers, 212 S.W.3d at 260; see also Hickman, 153 S.W.3d at 21.




                                              -3-
                                         Case # 10135

        In case number 10135 the habeas corpus court dismissed the writ because the Monroe
County Court was not the most convenient court in terms of distance to Petitioner. An
application for habeas corpus relief “should be made to the court or judge most convenient
in point of distance to the applicant, unless a sufficient reason be given in the petition for not
applying to such court or judge.” T.C.A. § 29-21-105. The court most convenient in point
of distance to Petitioner was the Johnson County Court. We agree with the habeas corpus
court that a conclusory statement alleging an “over-congested docket” is not a sufficient
reason for the failure to file the writ in the Johnson County Court. Therefore, we affirm the
dismissal of the writ of habeas corpus in case number 10135.

                                         Case # 10194

        In case number 10194, the habeas corpus court dismissed the writ because the issues
raised by Petitioner in his writ have been previously determined in his post-conviction
petition and appeal to this Court. Petitioner argues that he was incorrectly sentenced because
the trial court did not consider his sentence under both the 1982 and 1989 sentencing acts as
required by State v. Pearson, 858 S.W.2d 879 (Tenn. 1993), and that he was afforded
ineffective assistance of counsel. In Petitioner’s post-conviction petition he argued that his
ex post facto rights were violated by his sentencing and that he should have been granted a
new sentencing hearing based upon Pearson. The post-conviction court denied his petition.
Darrell Fritts, 1999 WL 604430, at *1. On appeal, this Court went through an analysis of
what his sentence would have been under both the 1982 and 1989 sentencing acts and
determined that he received the lesser of the sentences. Id. at *2. Therefore, this issue in
Petitioner’s case has been previously determined.

        Under the “law of the case” doctrine, issues which have been previously determined
on appeal cannot be reconsidered. Memphis Publ’g. Co. v. Tennessee Petroleum, 975
S.W.2d 303, 306 (Tenn. 1998). “This rule promotes the finality and efficiency of the judicial
process, avoids indefinite relitigation of the same issue, fosters consistent results in the same
litigation, and assures the obedience of lower courts to the decisions of appellate courts.
Ladd [v. Honda Motor Co., Ltd.], 939 S.W.2d [83,] 90 [Tenn. Ct. App.1996) ].” Memphis
Publ’g. Co., 975 S.W.2d at 306.

       Petitioner also argues he should be granted habeas corpus relief because he was
afforded ineffective assistance of counsel at trial. However, claims of ineffective assistance
of counsel are not cognizable grounds for habeas corpus relief. Passarella, 891 S.W.2d at
627.



                                               -4-
       Therefore, the habeas corpus court properly granted the State’s motion to dismiss
Petitioner’s writ of habeas corpus.

                                   CONCLUSION

      For the foregoing reasons, we affirm the dismissals of the writs of habeas corpus.


                                         ___________________________________
                                         JERRY L. SMITH, JUDGE




                                           -5-